

116 HR 5301 IH: To amend title 18, United States Code, to permit certain individuals complying with State law to possess firearms.
U.S. House of Representatives
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5301IN THE HOUSE OF REPRESENTATIVESDecember 4, 2019Mr. Kevin Hern of Oklahoma (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to permit certain individuals complying with State law to
			 possess firearms.
	
 1.Gun-free school zonesSection 922(q)(2)(B)(ii) of title 18, United States Code, is amended by striking licensed to do so by the State in which the school zone is located or a political subdivision of the State, and the law of the State or political subdivision requires that, before an individual obtains such a license, the law enforcement authorities of the State or political subdivision verify that the individual is qualified under law to receive the license and inserting in compliance with the law of the State and political subdivision in which the school zone is located.
		